 


109 HR 3664 IH: Consumer Reasonable Energy Price Protection Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3664 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Kanjorski introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose a windfall profit tax on oil and natural gas (and products thereof) and to appropriate the proceeds for the Low-Income Home Energy Assistance Program. 
 
 
1.Short titleThis Act may be cited as the Consumer Reasonable Energy Price Protection Act of 2005. 
2.Windfall profits tax 
(a)In generalSubtitle E of the Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other excise taxes) is amended by adding at the end thereof the following new chapter: 
 
56Windfall profit on crude oil, natural gas, and products thereof 
 
Sec. 5896. Imposition of tax 
5896.Imposition of tax 
(a)In generalIn addition to any other tax imposed under this title, there is hereby imposed an excise tax on the sale in the United States of any crude oil, natural gas, or other taxable product a tax equal to the applicable percentage of the windfall profit on such sale. 
(b)DefinitionsFor purposes of this section— 
(1)Taxable productThe term taxable product means any fuel which is a product of crude oil or natural gas. 
(2)Windfall profitThe term windfall profit means, with respect to any sale, so much of the profit on such sale as exceeds a reasonable profit. 
(3)Applicable percentageThe term applicable percentage means— 
(A)50 percent to the extent that the profit on the sale exceeds 100 percent of the reasonable profit on the sale but does not exceed 102 percent of the reasonable profit on the sale, 
(B)75 percent to the extent that the profit on the sale exceeds 102 percent of the reasonable profit on the sale but does not exceed 105 percent of the reasonable profit on the sale, and 
(C)100 percent to the extent that the profit on the sale exceeds 105 percent of the reasonable profit on the sale. 
(4)Reasonable profitThe term reasonable profit means the amount determined by the Reasonable Profits Board to be a reasonable profit on the sale. 
(c)Liability for payment of taxThe taxes imposed by subsection (a) shall be paid by the seller.. 
(b)Clerical amendmentThe table of chapters for subtitle E of such Code is amended by adding at the end the following new item: 
 
 
Chapter 56. Windfall profit on crude oil and refined petroleum products.. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
3.Reasonable Profits Board 
(a)EstablishmentThere is established an independent board to be known as the Reasonable Profits Board (hereafter in this section referred to as the Board). 
(b)DutiesThe Board shall make reasonable profit determinations for purposes of applying section 5896 of the Internal Revenue Code of 1986 (relating to windfall profit on crude oil, natural gas, and products thereof). 
(c)Advisory CommitteeThe Board shall be considered an advisory committee within the meaning of the Federal Advisory Committee Act (5 U.S.C. App.). 
(d)Appointment 
(1)MembersThe Board shall be composed of 3 members appointed by the President of the United States. 
(2)TermMembers of the Board shall be appointed for a term of 3 years. 
(3)BackgroundThe members shall have no financial interests in any of the businesses for which reasonable profits are determined by the Board. 
(e)Pay and travel expenses 
(1)PayNotwithstanding section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), members of the Board shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Board. 
(2)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with section 5702 and 5703 of title 5, United States Code. 
(f)Director of staff 
(1)QualificationsThe Board shall appoint a Director who has no financial interests in any of the businesses for which reasonable profits are determined by the Board. 
(2)PayNotwithstanding section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), the Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(g)Staff 
(1)Additional personnelThe Director, with the approval of the Board, may appoint and fix the pay of additional personnel. 
(2)AppointmentsThe Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. 
(3)DetaileesUpon the request of the Director, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Board to assist the Board in accordance with an agreement entered into with the Board. 
(4)AssistanceThe Comptroller General of the United States may provide assistance, including the detailing of employees, to the Board in accordance with an agreement entered into with the Board. 
(h)Other authority 
(1)Experts and consultantsThe Board may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code. 
(2)LeasingThe Board may lease space and acquire personal property to the extent that funds are available. 
(i)FundingThere are authorized to be appropriated such funds as are necessary to carry out this section. 
4.Low-Income Home Energy Assistance ProgramIn addition to amounts appropriated pursuant to section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621), there are hereby appropriated to the Secretary of Health and Human Services amounts equivalent to the taxes received in the Treasury under section 5896 of the Internal Revenue Code of 1986. Amounts appropriated under the preceding sentence shall be available for allocation under section 2604(a)(1)(A) of such Act (42 U.S.C. 8623(a)(1)(A)). 
 
